                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


EDITH MAE MAY,

        Petitioner,

      v.                                                            Case No. 19-CV-1442

SARAH COOPER,

       Respondent.


                     REPORT AND RECOMMENDATION TO DISMISS
                           FOR FAILURE TO PROSECUTE 1


        Edith Mae May filed a petition for a writ of habeas corpus on October 2, 2019.

(Docket # 1.) On October 3, 2019, the clerk requested that May pay the filing fee of $5.00 or

file a petition to proceed without prepayment of the filing fee (in forma pauperis) within

twenty-one days. (Docket # 3.) On October 30, 2019, the clerk sent a second reminder to

May requesting that she pay the filing fee or file a petition to proceed in forma pauperis by

November 13, 2019. (Docket # 5.) On November 7, 2019, the court received a letter from

May indicating that she was mailing the filing fee (Docket # 6), but the court received no

fee. On November 18, 2019, I issued an order to show cause notifying May that she had ten

days to pay the filing fee or file a petition to proceed in forma pauperis along with her certified

trust account statement for the preceding six months. (Docket # 7.) I warned May that if she

failed to pay the filing fee or file a petition as ordered, I would recommend that this action

be dismissed with prejudice and without further notice for failure to prosecute. (Id.)

1
  Because the defendant has not yet appeared and had an opportunity to consent to or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the dismissal of the petition. See Coleman v. Labor
and Industry Review Commission, 860 F.3d 461(7th Cir. 2017).
        As of the date of this report and recommendation, May has not paid the filing fee or

filed a motion to proceed in forma pauperis. Because it does not appear that May intends to

prosecute this action, dismissal is appropriate. Furthermore, May has defied repeated

warnings to pay the fee or file a motion to proceed in forma pauperis and has failed to show

good cause for her failure to do so, justifying dismissal with prejudice.

        Therefore, IT IS HEREBY RECOMMENDED that May’s petition (Docket # 1) be

DISMISSED WITH PREJUDICE for failure to prosecute.

        Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and

Federal Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if

applicable, whereby written objections to any recommendation or order herein, or part

thereof, may be filed within fourteen days of the date of service of this recommendation or

order. Objections are to be filed in accordance with the Eastern District of Wisconsin’s

electronic case filing procedures. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed,

please notify the Court in writing. 2



        Dated at Milwaukee, Wisconsin this 3rd day of December, 2019.


                                                         BY THE COURT:

                                                         s/Nancy Joseph_____________
                                                         NANCY JOSEPH
                                                         United States Magistrate Judge


2
  On November 27, 2019, May filed what appears to be a challenge to the denial of sentencing
credits. (Docket # 8.) May did not include a case number with this filing, but the clerk’s office filed it
with this case because it concerns the same criminal conviction and sentence at issue in her habeas
petition. I construe it as a motion to amend her petition to add a ground for relief, but because I
recommend that the case be dismissed, I decline to address it further.


                                                    2
